Citation Nr: 1242485	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  06-00 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of a left tibial stress fracture with Blount's disease.  

2.  Entitlement to a disability rating in excess of 10 percent for residuals of a right tibial stress fracture with Blount's disease.  

3.  Entitlement to service connection for bilateral knee disorders.  

4.  Entitlement to service connection for bilateral ankle disorders.  

5.  Entitlement to service connection for bilateral foot disorders.  

6.  Entitlement to service connection for a lumbar spine disorder.  

7.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from September 2001 to January 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In May 2010 and April 2012, hearings were held before the undersigned Veterans Law Judges, who are the Board members making this decision and who were designated by the Chairman to conduct those hearings, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  The transcripts of the hearings are in the claims folder and show that the issues were fully explained and the evidence discussed, including the possible submission of additional evidence.  

In December 2010, the Board reopened the claim for service connection for a psychiatric disability and granted service connection for posttraumatic stress disorder.  The Board remanded the remaining issues for examination of the Veteran.  That examination was conducted in March 2011.  However, in light of the recent hearing testimony emphasizing a subsequent private physician's analysis, as discussed below, further examination, tests and studies are indicated.  

The issue of entitlement to service connection for a right shoulder disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In January 2011, the RO assigned a 50 percent rating for the service-connected PTSD.  A notice of disagreement (NOD) with that evaluation was received in April 2011.  The file does not show that a statement of the case (SOC) on the rating for PTSD has been issued.  Where a claimant files a NOD and the RO has not issued a SOC, the issue must be Remanded to the RO for an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The Veteran had a VA examination of her joints and spine in March 2011.  A private physician submitted a detailed analysis dated a few days after the VA examination, so it is clear that the VA examiner did not have the benefit of the private specialist's opinion.  In that opinion, the doctor argued that the Veteran had an inflammatory, reactive type of arthritis that began or was aggravated during her active service, and which continues to affect her lower extremities and back.  He stated that precise classification of the type of rheumatologic condition was not possible due to the absence of tests and studies.  The Board deems it important to understand the nature of the disability we are rating and the nature of the disability for which the Veteran is seeking service connection.  In this connection, the Board sees that December 2009 VA clinical notes implicate fibromyalgia.  Consequently, although we regret the further delay, we remand for further examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the evaluation of PTSD.  If the highest available schedular rating is not assigned, the RO should then issue a SOC on the rating for PTSD.  

2.  The Veteran should be scheduled for a VA examination for a rheumatologic disorder.  The claims folder should be made available to the examiner for review in conjunction with the examination.  All tests or studies that may be needed to determine if the Veteran has a rheumatologic disorder, and its nature, should be done and the results reported with the examination report.  The examiner should respond to the following with complete explanations.  

a.  Please review the March 2011 letter by the Veteran's private physician.  Please explain why you agree or disagree with its conclusions.  The Board emphasizes that the Veteran does not have to prove her claim to a scientific certainty but merely that it is at least as likely as not.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  

b.  Do the right and left lower extremity disabilities, diagnosed in service as bilateral stress fractures with Blount's disease, at least as likely as not have a rheumatologic component?  If so, please describe it and its effects on the functioning of the right and left lower extremities.  If not, please explain.  

c.  Are the Veteran's left and right knees at least as likely as not affected by an inflammatory, reactive type of arthritis?  If so, please express an opinion as whether the disability was at least as likely as not manifested during her active service.  If not, please explain.  

d.  Are the Veteran's left and right ankles at least as likely as not affected by an inflammatory, reactive type of arthritis?  If so, please express an opinion as whether the disability was at least as likely as not manifested during her active service.  If not, please explain.  

e.  Are the Veteran's left and right feet at least as likely as not affected by an inflammatory, reactive type of arthritis?  If so, please express an opinion as whether the disability was at least as likely as not manifested during her active service.  If not, please explain.  

f.  Is the Veteran's lumbar spine at least as likely as not affected by an inflammatory, reactive type of arthritis?  If so, please express an opinion as whether the disability was at least as likely as not manifested during her active service.  If not, please explain.  

g.  Are any of the Veteran's joint problems at least as likely as not related to fibromyalgia?  If so, please identify the joints affected and functional impairment associated with the fibromyalgia.  If the Veteran has fibromyalgia, please express an opinion as to whether it was at least as likely as not manifested in service.  A complete explanation should be provided.  

3.  Thereafter, the RO should readjudicate these claims in light of any evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



________________________________      ________________________________
           F. JUDGE FLOWERS                                       U. R. POWELL
            Veterans Law Judge,                                     Veterans Law Judge, 
      Board of Veterans' Appeals                          Board of Veterans' Appeals



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


